Citation Nr: 0708756	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 through March 
1971.
These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions promulgated by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, in February 2000 and September 2001.  In February 
2006, the Board remanded the appeal for further development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's prostate condition did not originate in service 
or for many years thereafter, and it is not related to any 
incident of service.


CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a May 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence.  Then, in a March 2006 letter, the RO 
reiterated the above and specifically asked the veteran to 
send any evidence in his possession that pertains to the 
claim.  The claim was last readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  In March 2006, the RO asked 
the veteran to complete authorization forms to allow VA to 
request medical records from private providers he had 
previously identified and also informed him that he could 
obtain the records himself and submit them to VA.  To date 
the veteran has not submitted the necessary authorization 
forms or any medical records.  In this regard, the Board 
observes that VA's duty to assist is not a one-way street; 
the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the Board observes that VA has 
made reasonable efforts to aid in the development of the 
veteran's claim.

The Board notes that the veteran has not been afforded a VA 
examination to determine whether his prostate condition is 
related to service.  However, as the record will show, there 
is no evidence of a prostate condition in service or until 
many years after separation from service, and there is no 
competent evidence suggesting a link between the veteran's 
prostate condition and service.  Under these circumstances, 
there is no duty to provide a medical examination or obtain a 
medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical and personnel records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends, in essence, that his prostate condition 
is due to exposure to Agent Orange in service.

Initially, the Board finds that the veteran's prostate 
condition did not have its onset during service.  In this 
regard, his service medical records show no complaint, 
treatment, or diagnosis regarding a prostate condition.  
Moreover, on his claim for VA benefits, he indicated that he 
had not been treated for his prostate in service.

The Board also finds that the veteran's prostate condition 
did not have its onset until many years after separation from 
service.  In this regard, although a July 1999 VA treatment 
note reflects a history of chronic prostatitis, the record is 
void of any earlier treatment or diagnosis.  The Board notes 
that on his claim he indicated that he had been treated for 
his prostate in 1985.  The Board observes, however, that even 
a diagnosis at that time would still date the onset of his 
prostatitis to over 13 years after separation from service.

Lastly, the Board finds that the veteran's prostate condition 
is not related to any incident of service.  In this regard, 
the veteran has not presented any competent and credible 
evidence linking his prostate condition to active service, to 
include any exposure to Agent Orange.

As for his contention that his prostate condition is due to 
exposure to Agent Orange, the Board notes that he served in 
Vietnam and such exposure is conceded.  However, in this 
case, the only relevant disease listed at 38 C.F.R. § 
3.309(e) pertaining to presumptive service connection for 
conditions caused by Agent Orange exposure is prostate 
cancer.  As the record fails to show that the veteran 
currently has, or has ever had, prostate cancer, these 
regulations are not applicable, and he is not entitled to 
service connection via presumed exposure to herbicides.  

The Board acknowledges the veteran's contention that his 
prostate condition is related to service, to include exposure 
to Agent Orange.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of evidence of a prostate condition in service 
or medical evidence linking the disorder to service, there is 
no basis upon which to establish service connection.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

Service connection for a prostate condition is denied.


REMAND

In the February 2006 remand, the Board requested, in part, 
that the AOJ obtain treatment records from the Wilmington Vet 
Center.  After review, the Board observes that the AOJ has 
not adequately completed the requested action.  Although the 
AOJ properly requested records from the above facility, the 
record shows that general medical treatment records from the 
Wilmington VA Medical Center have been received, not Vet 
Center records.

The AOJ and the veteran are advised that the Board is 
obligated by law to ensure that the AOJ complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the AOJ is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the February 2006 Board remand.

Additionally, upon further review, the Board observes that 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR) has confirmed a rocket 
attack on the base to which the veteran was stationed in 
March 1970.  In this regard, one of the veteran's claimed 
stressors is receiving incoming fire one night in early April 
1970.  Given that the confirmed attack occurred within one 
month of the veteran's cited time, the Board finds that this 
particular stressor has been verified.  Even though the 
veteran reported additional rocket attacks, providing 
specific dates apparently obtained from the JSRRC report, 
that report actually does not confirm rocket attacks on those 
dates.  Thus, the only verified stressor at this time is the 
March 1970 rocket attack.  Thus, the AOJ should afford the 
veteran a VA examination to determine whether his PTSD is due 
to the verified March 1970 rocket attack.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating or an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Obtain any relevant records adequately 
identified by the veteran.  Obtain 
treatment records from the Wilmington Vet 
Center from September 2001 to the present.

3.  Schedule the veteran for a VA 
psychiatric examination by psychiatrist or 
psychologist to determine the nature, 
extent, and etiology of any PTSD found.  
The veteran's claims file should be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  

The examiner should be specifically 
advised of the verified stressor.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
the veteran meets the diagnostic criteria 
for PTSD, and if so, whether such 
condition is due to the verified stressor 
of the March 1970 rocket attack on his 
base.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


